DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks filed 02/09/2021. Claims 1-5, 7, 12-16, 18, 23-27, 29, and 37 have been amended. No new claims have been cancelled or added. Accordingly, claims 1-10, 12-21, 23-32, 34, and 36-37 are now pending.

Response to Arguments
Applicant’s arguments, see applicant’s arguments/remarks, filed 02/09/2021, with respect to the rejection(s) of claim(s) 1, 12, and 23 under 35 U.S.C. 103 as being unpatentable by Highstrom et al (US 20100324816 A1) in view of Viola et al (US 2012/0265433 A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Highstrom et al (US 20100324816 A1) and Letz (US 2014/0005924 A1) as detailed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 10, 12-13, 18, 21, 23-24, 29, 32, 34, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Highstrom et al (US 20100324816 A1) in view of Letz (US 2014/0005924 A1).
Regarding Claim 23, Highstrom discloses a system comprising: 
one or more processors (Highstrom Paragraph 21 “Generally, the navigation processor 108”); and
a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the processors to perform operations comprising (Highstrom Paragraph 22 “The memory 112”):
receiving a selection by a map application of the user computing device (Highstrom, Fig.1, #106, Paragraph 0027, Fig.2, #202, and Paragraphs 0033-0034), the map application including a full guidance mode configured to display turn-by-turn navigation instructions and a light guidance mode configured to display light navigation instructions (Highstrom Paragraph 18 “the navigation system might present the option to proceed to the next major artery or driving maneuver…in lieu of providing detailed and high resolution street-by-street instructions…the navigation system could present detailed street-level turn-by-turn instructions until the vehicle has entered a familiar region” where this navigation must be launched in order to provide these options.);
responsive to the selection, determining that the route has been previously traveled by the user computing device or the first destination of the route has been previously visited by the user computing device (Highstrom Paragraphs 0034-0035); and in response to determining that the route has been previously traveled or the first destination has been previously visited, launching the map application in the light guidance mode to present the route (Highstrom Paragraph 18 “For example, an embodiment of a navigation system could track commonly driven roads, and use such tracking data to determine whether to provide detailed turn-by-turn navigation instructions or less detailed instructions for a road upon which the vehicle is currently travelling.”).
	However, Highstrom discloses that a recommended route is generated based on an operator manipulating a user interface to enter a starting location and/or a destination location for the vehicle, where the starting and destination locations are utilized by the system for purposes of route planning (Highstrom Paragraph 27), but doesn’t explicitly teach the following:
presenting, by a user computing device, a first proactive route alert that identifies a first non-recommended route to a first destination and an alternative route to the first destination
Letz Abstract) and teaches the following:
presenting, by a user computing device, a first proactive route alert that identifies a first non-recommended route to a first destination and an alternative route to the first destination (Letz Fig.5B, and Paragraphs 0095-0096)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Highstrom reference to include navigation and mapping applications during daily commutes to for situational awareness of traffic conditions, accidents, weather, etc. that may occur along the user's planned route, as taught by Letz, in order to generate one or more travel routes based on experience information related to a user's previous learned or recorded routes (Letz, Paragraph 0035)  
Regarding Claims 1 and 12, Claim 1 and 12 are the associated method and storage medium, respectively, for the system in Claim 23, so a similar ground of rejection applies here.
	Regarding Claim 24, Highstrom discloses determining that the route has not been previously traveled by the user computing device or the first destination of the route has not been previously visited by the user computing device; and in response to determining that the has not been previously traveled or the first destination of the route has not been previously visited, launching the map application in the full guidance mode (Highstrom Paragraph 18 “On the other hand, if the vehicle is in an unfamiliar or unknown area and the driver has selected a destination location that is in a familiar area, the navigation system could present detailed street-level turn-by-turn instructions until the vehicle has entered a familiar region, and thereafter automatically switch to less detailed instructions (e.g., "Continue To Home").”) 
	Regarding Claims 2 and 13, Claims 2 and 13 are the associated method and storage medium, respectively, for the system in Claim 24, so a similar ground of rejection applies here.
	Regarding Claim 29, Highstrom discloses wherein the light guidance mode displays the light navigation instructions by a graphical maneuver sign that includes a limited set of graphical instruction elements of a next navigation instruction of the route, and wherein the full guidance mode displays a standard set of graphical instruction elements by a graphical maneuver banner for the next navigation instruction of the route, the standard set of graphical instruction elements having at least one more graphical instruction element than the limited set of graphical instruction elements (Fig.5 – Fig.6).
	Regarding Claims 7 and 18, Claims 7 and 18 are the associated method and storage medium for the system in Claim 29, so a similar ground of rejection applies here.
Regarding Claim 32, Highstrom discloses the operations further comprise:
receiving a command to toggle between the light guidance mode and the full guidance mode; and
switching from the light guidance mode to the full guidance mode (Highstrom Fig. 5 and Fig. 6, #504).
Regarding Claims 10 and 21, Claims 10 and 21 are the associated method and storage medium for the system in Claim 32, so a similar ground of rejection applies here.
Regarding Claim 34, Highstrom discloses wherein the full guidance mode is configured to display the turn-by-turn navigation instructions in a maneuver banner, wherein the light guidance mode is configured to display the light navigation instructions in a graphical maneuver sign, further comprising: presenting, in the full guidance mode, a first maneuver instruction for the first recommended route by the maneuver banner; receiving a selection of the maneuver banner; and in response to the selection, presenting, in the light guidance mode, the first maneuver instruction by the graphical maneuver sign (Fig.5-Fig.6)
Regarding Claim 36, Highstrom discloses wherein the full guidance mode presents a first set of turn- by-turn navigation instructions for the first recommended route and the light guidance mode presents a second set of turn-by-turn navigation instructions for the first recommended route, the first set of turn-by-turn navigation instructions being different from the second set of turn-by-turn navigation instructions (Fig.5-Fig.6) 
Regarding Claim 37, Highstrom discloses determining a current location of the user computing device (Highstrom, Fig.1, and Paragraph 0023), but doesn’t explicitly teach the following:
identifying the first destination for the user computing device; generating one or more routes from the current location to the first destination; identifying a first route of the one or more routes as the first recommended route; and automatically presenting, 
Nevertheless, Letz discloses an approach for generating one or more personalized travel routes based on recorded routes and calculated routes (Letz, Abstract) and teaches the following:
identifying a predicted destination for the user computing device; generating one or more routes from the current location to the predicted destination; identifying a first route of the one or more routes as the first recommended route; and automatically presenting, on a display screen of the user computing device, the first proactive route alert that identifies the first recommended route without any user input (Letz Fig.4A, Paragraphs 0098-0103)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Highstrom reference to include navigation and mapping applications during daily commutes to for situational awareness of traffic conditions, accidents, weather, etc. that may occur along the user's planned route, as taught by Letz, in order to generate one or more travel routes based on experience information related to a user's previous learned or recorded routes (Letz, Paragraph 0035).

Claims 3-4, 6, 8-9, 14-15, 17, 19-20, 25-26, 28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Highstrom et al (US 20100324816 A1) in view of Letz (US 2014/0005924 A1) and further in view of Wenneman et al (US 8,781,716 B1).
Regarding Claim 25, Highstrom discloses Claim 23, but does not specifically disclose collecting commuting information and defining a commute window.  Wenneman teaches collecting commute information comprising a starting location, an ending location, and a time of departure for a commuting route (Wenneman Col. 5 Lines 48-50 “using a pattern recognition algorithm or the like, the user's habit of taking route 308 from a first point (home 302) to a second point (work 304) around 8:30 am on weekdays”); and
defining a commute window based on the time of departure (Wenneman Col. 5 lines 55-60 “In this example, the traffic information service could be queried each weekday morning at 8:00 am and a notification or alert can be sent with information regarding any traffic abnormalities to give the user time to make alternate arrangements.”) .
It would have been obvious to one of ordinary skill in the art before the filing date of the application to modify the navigation system as described in Highstrom with the travel notifications of Wenneman.  This would have allowed the navigation system to take advantage of, “In view of the traffic congestion, if the user's travel time is likely impacted and an alternate route indicates a shorter travel time, the notification can suggest an alternate route including turn-by-turn (TBT) navigation, an alternate departu-re time, or the like. (Wenneman Col. 3 lines 44-49)
Regarding--- Claims 3 and 14, Claims 3 and 14 are the associated method and storage medium for the system in Claim 25, so a similar ground of rejection applies here.
Regarding Claim 26, Highstrom discloses determining a current location of the user computing device (Highstrom Paragraph 22 “For this embodiment of the system 100, the navigation processor 108 obtains location data 114 from an appropriate source that provides data indicative of the current vehicle location or position”), but does not specifically disclose determining a time and location at which the first proactive route alert is selected, and determining that the first route has been previously traveled or the first destination of the route has been previously visited when the first proactive route alert is presented at a time within the commute window, and at the starting location or a location between the starting location and the ending location.  Wenneman teaches determining a time and location at which the first proactive route alert is presented (Wenneman Col. 5 Lines 45-59 “the user’s habit of taking route 308 from a first point (home 302) to a second point (work 304) around 8:30 am on weekdays….In this example, the traffic information service could be queried each weekday morning at 8:00 am…” Where the location corresponds to the first point/home and the time corresponds to 8:00 am, the command being the query of traffic); and determining that the route has been previously traveled or the first destination of the route has been previously visited when the first proactive route alert is presented at a time within the commute window, (Wenneman Col. 5 lines 50-60 “In response to determining a travel pattern (route, day(s), and time), the computing device…can establish a schedule to query a traffic information service in advance of a date and time the user typically travels” where the travel pattern corresponds to a commute and that a route has been previously traveled, the time of the travel pattern  corresponds to a commute window, and the query in advance corresponds to a time when the command is issued), and at the starting location or a location between the starting location and the ending location (Wenneman Col. 6 lines 33-36 “Therefore, in this example, once the user leaves work 304 and is detected not to be heading in the direction of the gym 306, the computing device could assume with a fair degree of certainty that the user is heading straight home 302).
Regarding Claims 4 and 15, Claims 4 and 15 are the associated method and storage medium for the system in Claim 26, so a similar ground of rejection applies here.
Regarding Claim 28¸ Highstrom does not specifically disclose traffic data and notifying the user about traffic.  Wenneman teaches automatically requesting traffic information between a starting location and an ending location from a server computer device (Wenneman Col. 5 lines 59-61 “the traffic information system is queried at 8:00am on a Tuesday as part of a routine weekday query” where the routine weekday query is a commute with the starting location corresponding to the user’s home and the ending location corresponding to work location);
receiving traffic data from the server computer device in response to the request (Wenneman Col. 5 lines 61-63 “the query returns information of an accident on Second Street between A Street and B Street”); and
displaying, by the routing module, the first proactive route alert comprising at least a portion of the traffic data (Wenneman Col. 3 Lines 40-44 “an alert is provided to the user 104 when traffic congestion…is abnormal or likely to impact the user’s travel time.”).
Regarding Claims 6 and 17¸ Claims 6 and 17 are the associated method and storage medium for the system in Claim 28, so a similar ground of rejection applies here.
Regarding Claim 30, Highstrom discloses claim 23, but does not specifically disclose an alert for traffic.  Wenneman teaches the light navigation instructions comprise a traffic alert indicating a traffic incident (Wenneman Fig. 6(a) #602).
Regarding Claims 8 and 19, Claims 8 and 19 are the associated method and storage medium for the system in Claim 30, so a similar ground of rejection applies here.
	Regarding Claim 31, Highstrom discloses Claim 23, but does not specifically disclose displaying new routes in response to traffic. Wenneman teaches displaying a new route in response to a traffic incident on a current route (Wenneman Col. 8 lines 36-39 “explore an alternate route…the user may also be provided with turn-by-turn navigation directions for a selected route” where alternate route corresponds to a deviation from standard navigation of the commute, and has the option for either full guidance or light guidance).
Regarding Claims 9 and 20, Claims 9 and 20 are the associated method and storage medium for the system in Claim 31, so a similar ground of rejection applies here.

Claims 5, 16, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Highstrom et al (US 20100324816 A1) in view of Letz (US 2014/0005924 A1) and Wenneman et al (US 8,781,716 B1) and in further view of McGavran (US 20160356622 A1).
Regarding Claim 27, Highstrom as modified by Wenneman teaches the aspect of determining a time and a location at which the proactive route alert is selected (Wenneman Col. 5 Lines 45-50 “the user’s habit of taking route 308 from a first point (home 302) to a second point (work 304) around 8:30 am on weekdays.” Where the location corresponds to the second point and the time corresponds to 8:30 am); and
Determining that the route has been previously traveled or the first destination to the route has been previously visited when the proactive route alert is presented; at a time within the commute window (Wenneman Col. 5 lines 50-60 “In response to determining a travel pattern (route, day(s), and time), the computing device…can establish a schedule to query a traffic information service in advance of a date and time the user typically travels” where the travel pattern corresponds to a commute and that a route has been previously traveled, the time of the travel pattern  corresponds to a commute window, and the query in advance corresponds to a time when the command is issued), and while the user computing device is in the moving vehicle (See Wenneman Fig. 1 #102).
However, Highstrom as modified by Wenneman does not teach determining if a user device is in a vehicle. McGavran teaches determining whether the user computing device is in a moving vehicle (McGavran Paragraph 33 “In some embodiments, the map application dynamically determines whether to provide an initial driving, walking or transit route based on the distance to the destination, the locality in which the device currently operates, and the detected current mode of transportation for the device (if any).”
It would have been obvious to one of ordinary skill in the art before the filing date of the application to take the navigation device as described in Highstrom as modified by Wenneman and modify Highstrom further to detect if a user device is in a moving vehicle as taught in McGavran.  This would allow more robust options for directions in In some embodiments, a transit navigation presentation provides navigation instructions that specify navigation maneuvers that use one or more transit vehicles (e.g., buses, rapid -transit train vehicles, commuter-rail vehicles, long-distance train vehicles, ferries, etc.) as the device traverses a transit route from a starting location to a destination location” (McGavran Paragraph 2)
Regarding Claims 5 and 16, Claims 5 and 16 are the associated method and storage medium for the system in Claim 27, so a similar ground of rejection applies here.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.